Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

  162881                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  In re C. MICHALIK, Minor.                                        SC: 162881                                        Justices
                                                                   COA: 354399
                                                                   Roscommon CC Family Division:
                                                                   18-723897-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the March 18, 2021
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2021
           p0616
                                                                              Clerk